                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                   TEXARKANA DIVISION

    WILLIAM HORHN,                                      §
                                                        §
                                                        §    CIVIL ACTION NO. 5:18-CV-00150-RWS
                  Petitioner,                           §
                                                        §
    v.                                                  §
                                                        §
    TDCJ-CID DIRECTOR,                                  §
                                                        §
                  Respondent.                           §


                                                    ORDER
         Petitioner, William Horhn, an inmate confined at the Barry Telford Unit with the Texas

Department of Criminal Justice, Correctional Institutions Division, proceeding pro se, filed this

petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254. Docket No. 1.

         The Court received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such order, along with the record, and pleadings. 1 Petitioner

filed objections to the Report and Recommendation of United States Magistrate Judge. Docket

No. 6. This requires a de novo review of the objections in relation to the pleadings and applicable

law. See FED. R. CIV. P. 72(b).

         Petitioner complains that certain policies and procedures were not followed during a

disciplinary hearing and, as a result of the allegedly flawed proceeding, he was wrongfully stripped

of certain opportunities or activities in which he has a protected interest.                     Docket No. 6.




1
  Another Report and Recommendation was entered on December 4, 2018, recommending Petitioner’s motion for
leave to proceed in forma pauperis be denied and that petitioner pay the $5.00 filing fee (Docket No. 3). Petitioner
received a copy of this Report and Recommendation on December 7, 2018. No Objections were filed to the Report
and Recommendation. Petitioner, however, has yet to pay the $5.00 filing fee.
Specifically, Petitioner asks this Court to recognize a protected interest in good conduct time

earned, “seeing parole,” familial visitation and use of the prison telephones. Id.

       In Texas, prisoners eligible for release on mandatory supervised release may have a

protected liberty interest in good conduct time earned. See Kimbrell v. Cockrell, 311 F.3d 361,

362 (5th Cir. 2002); Malchi v. Thaler, 211 F.3d 953, 956–58 (5th Cir. 2000). However, as outlined

by the Magistrate Judge, Petitioner concedes he is not eligible for release on mandatory

supervision. Docket No. 1 at 3. Accordingly, Petitioner’s punishment of loss of good conduct

time as a result of his disciplinary conviction does not implicate a protected liberty interest. See,

e.g., Madison v. Parker, 104 F.3d 765, 769 (5th Cir. 1997) (forfeiture of good conduct time credits

earned by a prisoner who is not eligible for release on mandatory supervision does not implicate a

liberty interest); Luken v. Scott, 71 F.3d 192, 193 (5th Cir. 1995) (“the mere opportunity to earn

good-time credits [does not] constitute a constitutionally cognizable liberty interest sufficient to

trigger the protection of the Due Process Clause.”). Thus, Petitioner’s objection regarding loss of

good conduct time lacks merit.

       Petitioner next argues the State has created a liberty interest in the ability to “see” parole.

In the Report and Recommendation (Docket No. 4), the Magistrate Judge stated that the Fifth

Circuit has held there is no constitutional expectancy to release on parole. Docket No. 4 at 3 &

n.1. Petitioner appears to argue there is a distinction between the ability to “see” parole and actual

“release” on parole. In the context of a state-created liberty interest, this is a distinction without a

difference. In Texas, “ ‘[p]arole’ means the discretionary and conditional release of an eligible

inmate sentenced to the institutional division so that the inmate may serve the remainder of the

inmate’s sentence under the supervision of the pardons and paroles division.” TEX. GOV’T CODE

§ 508.001(6) (West 2004). With the exception of mandatory supervised release, the Texas parole



                                             Page 2 of 4
system does not create an expectancy of release. See, e.g., Allison v. Kyle, 66 F.3d 71, 74 (5th Cir.

1995); Gilbertson v. Texas Bd. of Pardons and Paroles, 993 F.2d 74, 75 (5th Cir. 1993); Williams

v. Briscoe, 641 F.2d 274, 276–77 (5th Cir. 1981). Accordingly, Petitioner has no liberty interest

in release on parole. Because there is no constitutionally protected liberty interest at stake,

constitutional due process considerations do not attach to any proceeding involving the Parole

Board’s consideration of Petitioner’s eligibility for release. See Gilbertson, 993 F.2d at 75.

Petitioner’s objection regarding “seeing” parole is, thus, without merit.

       Finally, petitioner argues the State has created a liberty interest in the ability to

communicate with family over the State provided telephone system and visitation. It is well

established that a prisoner has no constitutional right to visitation or telephone privileges. See,

e.g., Berry v. Brady, 192 F.3d 504, 508 (5th Cir. 1999) (inmates at TDCJ have no constitutional

right to visitation) (citation omitted); Johns v. Diamond, 594 F.2d 997, 1013 (5th Cir. 1979)

(“convicted criminals do not have a constitutional right to [] visitation) (citation omitted); Lewis

v. Dretke, 54 F. App’x 795 (5th Cir. 2002) (per curiam) (loss of telephone privileges does not

implicate due process); Palmisano v. Bureau of Prisons, 258 F. App’x 646, 647–48 (5th Cir. 2007)

(per curiam) (loss of telephone privileges did not establish “a claim of the denial of constitutional

rights.”). Accordingly, the Court finds Petitioner’s objections meritless.

                                            Conclusion

       For the reasons discussed above, Petitioner’s objections (Docket No. 6) are

OVERRULED. The findings of fact and conclusions of law of the Magistrate Judge are correct

and the report of the Magistrate Judge (Docket No. 4) is ADOPTED. A Final Judgment will be

entered in this case in accordance with the Magistrate Judge’s recommendations.




                                            Page 3 of 4
       Furthermore, the Court is of the opinion Petitioner is not entitled to a certificate of

appealability. An appeal from a judgment denying post-conviction collateral relief may not

proceed unless a judge issues a certificate of appealability. See 28 U.S.C. § 2253. The standard

for a certificate of appealability requires the petitioner to make a substantial showing of the denial

of a federal constitutional right. See Slack v. McDaniel, 529 U.S. 473, 483–84 (2000); Elizalde v.

Dretke, 362 F.3d 323, 328 (5th Cir. 2004). To make a substantial showing, the petitioner need not

establish that he would prevail on the merits. Rather, he must demonstrate that the issues are

subject to debate among jurists of reason, that a court could resolve the issues in a different manner,

or that the questions presented are worthy of encouragement to proceed further. See Slack, 529

U.S. at 483–84. Any doubt regarding whether to grant a certificate of appealability should be

resolved in favor of the petitioner, and the severity of the penalty may be considered in making
     .
this determination. See Miller v. Johnson, 200 F.3d 274, 280–81 (5th Cir.), cert. denied, 531 U.S.

849 (2000).

       In this case, Petitioner has not shown that any of the issues would be subject to debate

among jurists of reason. The questions presented are not worthy of encouragement to proceed

further. Therefore, the petitioner has failed to make a sufficient showing to merit the issuance of

certificate of appealability. Accordingly, a certificate of appealability will not be issued.

       It is so ORDERED.

       SIGNED this 2nd day of August, 2019.



                                                            ____________________________________
                                                            ROBERT W. SCHROEDER III
                                                            UNITED STATES DISTRICT JUDGE




                                             Page 4 of 4
